       Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.446 Page 1 of 13



  1
  2

  3
  4
  5
  6

  7
  8                             UNITED STATES DISTRICT COURT
  9                            SOUTHERN DISTRICT OF CALIFORNIA
 10
 11      JAMES RUTHERFORD, an individual,               Case No.: 19-cv-00665-BEN-NLS
· 12                                       Plaintiff,
                                                        ORDER GRANTING DEFENDANT'S
 13      V.                                             MOTION FOR SUMMARY
 14                                                     JUDGMENT
        JC RESORTS, LLC, a Delaware Limited
        Liability Company; and DOES 1 through
 15                                                     [Doc. No. 13]
        50, inclusive,
 16
                                         Defendant.
 17
 18           Before the Court is Defendant JC Resorts, LLC's ("Defendant") Motion for
 19     Sununary Judgment, filed on February 28, 2020. (Doc. No. 13.) Plaintiff James
 20     Rutherford ("Plaintiff') filed his Response in opposition on March 16, 2019. (Doc. No.
 21     14.) Defendant filed its Reply on March 23, 2019. (Doc. No. 16.) Having reviewed the
 22     party's submissions, the Court finds this matter suitable for determination without oral
 23     argument. See Fed. R. Civ. P. 78 and Civil LR 7.l(d)(l). For the reasons set forth below,
 24     the Court GRANTS Defendant's Motion for Summary Judgment.
 25     Ill
 26     Ill
 27     Ill
 28     Ill


                                                                                  19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.447 Page 2 of 13


 1                                           I.BACKGROUND
 2 A. Factual Background
 3          Plaintiff James Rutherford, through counsel, brings claims for violation of the
 4    California Unruh Civil Rights Act and Americans with Disabilities Act 1 ("ADA"). (See
 5    Doc. No. 1-1   ,r 14.)   Plaintiffs claims stem from an alleged desire to stay at the Rancho
 6    Bernardo Inn (the "Inn") in San Diego, California. 2 Plaintiff alleges that he is a disabled
 7    individual who relies on manually powered mobility devices, such as a cane, a Rollator
 8    walker, or a wheelchair to ambulate at times. 3 Id. He asserts that he frequently travels
 9    with his fiance, who is quadriplegic, for both business and pleasure. 4 As a result, public
10    accommodation establishments that he and/or they patronize, must be equipped with
11    ADA compliant mobility accessible features. Aside from his personal necessity for
12    access to public accommodation features, Plaintiff also asserts that he is an ADA
13    compliance "tester" for the purpose of determining whether places of public
14    accommodation are in compliance with ADA guidelines. 5
15
16
17           His disabilities substantially limit his performance of"one or more major life
      activities, including but not limited to: walking, standing, ambulating, sitting, in addition
18
      to twisting, turning and grasping objects." (See Doc. No. 1-1 ,r 14.)
      2
19           The Defendant owns and operates the Rancho Bernardo Inn in San Diego,
      California.
20    3
             Plaintiff suffers from spinal stenosis aggravated by a herniated disc, arthritis in his
21    hands and damage to his heels from a previous fracture. (Doc. No. 15 at 8.)
      4
             The Court notes that Plaintiffs fiance is not a party to this action. Plaintiff has no
22    standing to raise any claims his fiance might; his rights are limited to the right to stay at
23    the motel with his fiance. His fiance's disability is therefore relevant, but only to his own
      claim. See Chapman v. Pier I Imports (US.) Inc., 631 F.3d 939,949 (9th Cir. 2011)
24
      (holding that Article III standing requirements mean an ADA plaintiff must show that
25    "injunctive relief will vindicate the rights of the particular plaintiff rather than the rights
      of third parties").
26    5
             The standards governing compliance with the ADA are set forth in the ADA
27    Accessibility Guidelines ("ADAAG"), with is "essentially an encyclopedia of design
      standards." Oliver v. Ralphs Grocery Co., 654 F.3d 903,905 (9th Cir. 2011). The
28
      ADAAG "lay[ s] out the technical structural requirements of places of public

                                                       2

                                                                                   l 9-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.448 Page 3 of 13


 1          Plaintiff contends that on January 10, 2019, he visited the Inn's website to book a
 2    room for his fiance and himself. 6 Id. After searching the website, Plaintiff claims he was
 3    unable to determine if the property was equipped with the necessary accessibility features
 4    that he and his fiance require. 7 Id. Moreover, Plaintiff asse1is the website's reservation
 5    system did not allow accessible room reservations to be made in the same manner as
 6    standard room reservations. 8 Id.   ,r 10.   As a result of these barriers, he was unable to
 7    reserve a room at the Inn. Id.   ,r,r 27-37.   Based on these allegations, Plaintiff brings two
 8    causes of action: an ADA claim arising out of the alleged discrimination he suffered from
 9    the absence of or differences in online accessibility information and room reservation
10    requirements, and a California Umuh Civil Rights Act claim incorporating the same facts
11    and pleadings as the ADA claim. Plaintiff seeks: (1) injunctive relief, compelling
12    Defendant to comply with the ADA and Unruh Act; (2) damages (nominal and statutory),
13    (3) attorney's fees and costs, and (4) post-judgment interest. Defendant moves this Court
14    for an Order granting its Motion for Summary Judgment on both of Plaintiffs claims.
15    (Doc. No. 13 at 3.)
16
17
      accommodation." Fortune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080-81 (9th Cir.
18    2004).
      6
19           Plaintiff alleged that he attempted to use Defendant's Website to book an
      accessible room at Defendant's hotel, find information about accessible features about an
20
      accessible room and the hotel, but was deterred from using the website and visiting
21    Defendant's physical locations due to the lack of accessibility of Defendant's online
      reservations system. (Doc. No. 14 at 4.)
22    7
             Barriers that directly affect Plaintiff at a hotel include a lack of accessible routes to
23    and from entrances, accessible routes inside facilities, accessible parking, accessible
      bathing facilities, handrails and support, accessible pools, accessible elevators, wide
24
      enough doorways, and accessible service counters. In addition to being dangerous for
25    him because of the danger of falling, these types of barriers also affect his ability to use
      either a cane, rollator, or wheelchair to gain access. (Doc. No. 14 at 8.)
26    8
             "[T]he website and online reservation system prevented me [sic] make a
27    reservation for a room designated as 'accessible' (regardless of inadequate descriptions of
      how a room is accessible) because it required an extra step to make a 'special request'
28
      before I could make a reservation." (Doc. No. 14-1 ,r 11.)
                                                        3
                                                                                     19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.449 Page 4 of 13


 1    B. Procedural Background
2            This case was brought on February 27, 2019, by Plaintiff in the San Diego
3     Superior Court.9 (See Doc. No. 1-1.) The Complaint was removed to this Court on April
4     9, 2019. (See Doc. No. 1.) Defendant filed its Answer on April 10, 2019. (Doc. No. 2.)
 5    On February 28, 2020, Defendant filed its Motion for Summary Judgment. Plaintiff filed
 6    his Response on March 16, 2019, and Defendant filed its Reply on March 23, 2019. (See
 7    Doc. Nos. 14, 16.)
 8                                    II. SUMMARY JUDGMENT
 9           Summary judgment is appropriate when there is no genuine issue of material fact
10    and, viewing those facts in a light most favorable to the nonmoving party, the movant is
11    entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,
12    477 U.S. 317, 322 (1986). Summary judgment may also be entered "against a party who
13    fails to make a showing sufficient to establish the existence of an element essential to that
14    party's case, and on which that party will bear the burden of proof at trial. Id. at 322. A
15    fact is material if it might affect the outcome of the case, and a dispute is genuine if a
16    reasonable jury could find for the nonmoving party based on the competing evidence.
17    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). Conclusory or speculative
18    testimony in affidavits is insufficient to raise genuine issues of fact and defeat summary
19 judgment. Thornhill Publ'g Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).
20    Moreover, though a court may not weigh conflicting evidence or make credibility
21    determinations, there must be more than a mere scintilla of contradictory evidence to
22    survive summary judgment. Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir.
23    2000).
24             Once the moving party satisfies its burden, the nonmoving party cannot simply rest
25    on the pleadings or argue that any disagreement or "metaphysical doubt" about a material
26
27
      9
               San Diego Superior Court Complaint, Case Number 37-2019-0001-939-CU-CR-
28    CTL.

                                                     4
                                                                                   19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.450 Page 5 of 13


 1 issue of fact precludes summary judgment. Celotex, 477 U.S. at 322-23; Matsushita
 2 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Cal. Architectural
 3 Bldg. Prods., Inc. v. Franciscan Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987).
 4 Nor will uncorroborated allegations and "self-serving testimony" create a genuine issue
 5 of material fact. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir.
 6 2002). Thus, "what suffices at the Rule 12(b)(6) stage may not suffice at the later stages
 7 of the proceedings when the facts are tested." Syed v. M-I, 853 F.3d 492, n.4 (9th Cir.
 8 2017). Thus, a court should grant summary judgment against a party who fails to
 9    demonstrate facts sufficient to establish an element essential to his case when that party
10    will ultimately bear the burden of proof at trial. See Celotex, 477 U.S. at 322. This Court
11    is at that later stage now.
12                                          III. DISCUSSION
13          As a threshold matter, Defendant has challenged Plaintiffs standing to sue.
14    Specifically, Defendant argues the entire ADA claim fails as a matter of law because
15    Plaintiffs Complaint does not sufficiently allege that he was "deterred from" or "would
16    ever visit the Inn in the future." (Doc. No. 13 at 3.) Next, Plaintiff failed to plead
17    sufficient facts to state a claim under the ADA. Id. Moreover, Plaintiff is not entitled to
18    statutory damages because he cannot show he was denied access to the Inn or that
19 Defendant intentionally discriminated against him. Finally, Defendant asserts that the
20    Court should decline to exercise supplemental jurisdiction over the state law claim. See
21    id. at 3. The Court addresses the threshold issue of standing first.
22    A. Article III Standing
23           "[A]s with other civil rights statutes, to invoke the jurisdiction of the federal courts,
24    a disabled individual claiming discrimination must satisfy the case or controversy
25    requirement of Article III by demonstrating his standing to sue at each stage of the
26    litigation." Chapman v. Pier 1 Imports (US.) Inc., 631 F.3d 939, 946 (9th Cir. 2011)
27    (citations omitted). "In addition, to establish standing to pursue injunctive relief, which is
28    the only relief available to private plaintiffs under the ADA, [a plaintiff] must

                                                     5
                                                                                    19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.451 Page 6 of 13


 1 demonstrate a 'real and immediate threat of repeated injury' in the future." Id. (citing
 2 Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)).
 3          To have standing, a plaintiff must establish three elements. Lujan v. Defenders of
 4    Wildlife, 504 U.S. 555, 560-61 (1992). First, the plaintiff"must have suffered an injury
 5 in fact-an invasion of a legally protected interest which is (a) concrete and
 6 particularized and (b) 'actual or imminent, not conjectural or hypothetical."' Id. at 560
 7    ( citations omitted). Second, "there must be a causal connection between the injury and
 8 the conduct complained of-.the injury has to be 'fairly ... trace[able] to the challenged
 9    action of the defendant and not ... th[ e] result [of] the independent action of some third
10 party not before the court."' Id. (citations omitted). Third, "it must be 'likely,' as
11    opposed to merely 'speculative,' that the injury will be redressed by a favorable
12    decision."' Id. at 561 (citation omitted). The burden falls on the plaintiff to show that it
13    has met all three requirements. Id.
14          Federal courts "to take a broad view of constitutional standing in civil rights cases,
15    especially where, as under the ADA, private enforcement suits are the primary method of
16    obtaining compliance with the Act." Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039-40
17    (9th Cir. 2008) (internal quotations omitted); see also Trafjicante v. Metro. Life Ins. Co.,
18    409 U.S. 205, 209 (1972); 42 U.S.C. 12188(a) (providing private right of action for
19    injunctive relief against public accommodations that violate the ADA). Accordingly,
20    "[ o]nee a disabled individual has encountered or become aware of alleged ADA
21    violations that deter his patronage of or otherwise interfere with his access to a place of
22 public accommodation, he has already suffered an injury in fact traceable to the
23    defendant's conduct and capable of being redressed by the courts, and so he possesses
24    standing under Article III .... " Doran, 524 F.3d at 1042 n.5.
25          1. Website
26                                   (a) Actual or Imminent Injury
27          In the context of ADA discrimination claims, the Ninth Circuit recognizes a
28    deterrent effect doctrine. See, e.g., Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039-40 (9th

                                                    6
                                                                                  l 9-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.452 Page 7 of 13


 1 Cir. 2008); A disabled individual has suffered an actual injury ifhe is "currently deterred
2     from patronizing a public accommodation due to a defendant's failure to comply with the
 3 ADA .... " Id. at 1040. In this case, Plaintiff's "knowledge" that the Inn is not ADA or
4     state law compliant comes entirely from his review of Defendant's website. Evidence of
5 the plaintiff's "actual lmowledge" of a barrier is sufficient to demonstrate an actual
 6    injury. Moreover, "[w]here an individual lmows of ADA violations at a public
 7    accommodation, he is not required to keep returning in order to show imminent injury."
 8    Gastelum v. Canyon Hospitality LLC, No. 17-CV-2792-PHX-GMS, 2018 WL 2388047,
 9 · at *6 (D. Ariz. May 25, 2018). Instead, the ongoing deterrence is sufficient to satisfy the
10    requirement ofan actual and imminent injury. Doran, 524 F.3d at 1040. Here, it is
11    undisputed that Plaintiff gained actual lmowledge of the alleged barriers.
12          Defendant argues, however, that Plaintiff cannot demonstrate an actual injury
13    because his sole motivation for acquiring that lmowledge was to initiate a lawsuit. (Doc.
14    No. 13.) This argument, however, is inconsistent with prevailing Ninth Circuit law,
15    which maintains that "motivation is irrelevant to the question of standing under Title III
16    of the ADA." See Civil Rights Educ. And Enforcement Ctr. v. Hospitality Props. Tr., 867
17    F.3d 1093, 1101-02 (9th Cir. 2017) (hereinafter "CREEC'); Gastelum, 2018 WL
18    2388047, at *6 ("This so-called 'tester standing' rule means that a plaintiff can visit or
19    otherwise obtain information about a public accommodation solely for the purpose of
20    ensuring ADA compliance and with the intent to bring a lawsuit if deficiencies are
21    found."). Accordingly, Plaintiff's lmowledge of alleged barriers is sufficient evidence of
22    an actual and imminent injury.
23                               (b) Concrete and Particularized Harm
24          A plaintiff may show a concrete and particularized injury by "stating that he is
25    currently deterred from attempting to gain access" to the public accommodation due to a
26    barrier. Doran, 524 F.3d at 1040. A barrier in a public accommodation must "interfere
27    with the plaintiff's full and equal enjoyment of the facility." Chapman v. Pier 1 Imports
28    (U.S.) Inc., 631 F.3d 939,947 (9th Cir. 2011). A barrier, however, "only amounts to such

                                                    7
                                                                                   19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.453 Page 8 of 13


 1 interference if it affects the plaintiffs full and equal enjoyment of the facility on account
2     of his particular disability." Id. A "bare procedural violation" unassociated with a
3     plaintiffs particular disability "cannot satisfy the demands of Article III" standing.
4     Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1550 (2016).
5           For example, in Chapman, the plaintiff alleged "that he is 'physically disabled,'
6     and that he 'visited the Store' and 'encountered architectural barriers that denied him full
 7    and equal access."' Chapman, 631 F .3d at 954. The plaintiff, however, "simply
 8    identifie[d] alleged ADA ... violations without connecting the alleged violations to [his]
 9    disability or indicating whether or not he encountered any one of them in such a way as
10    to impair his full and equal enjoyment of the Store." Id. As a result, the Ninth Circuit
11    found these allegations insufficient to establish a concrete and particularized harm for
12    purposes of the injury-in-fact requirement.
13          Likewise, Plaintiff's failure to connect the alleged ADA violations from the
14    website and reservation system to his specific disability is fatal to his ability to show a
15    concrete and particularized harm. More importantly, since this is a motion for summary
16 judgment, Plaintiff must present evidence of harm to support his claim of Article III
17    standing. 10 Here, Plaintiff alleges that the Inn's website violates 28 C.F.R. 36.302(e)(l),
18    requiring facilities to "identify and describe accessible features ... in enough detail to
19    reasonably permit individuals with disabilities to assess independently whether a given
20    hotel or guest room meets his or her accessibility needs." (Doc. No. 1-2 'il'il 22-32.) In
21    this case, he did not state what accessibility feature(s) were missing, or explain how it
22    prevented him from reserving a room utilizing the website reservation system. Later,
23    when Plaintiff attempts to rectify this shortcoming in his reply, he only generally
24
25
26    10
            "Of course, standing 'must be supported at each stage of the litigation in the same
27    manner as any other essential element of the case,' and what suffices at the Rule 12(b)(6)
      stage may not suffice at later stages of the proceedings when the facts are tested." Syed v.
28    M-I, 853 F.3d 492, n.4 (9th Cir. 2017) (citations omitted).

                                                     8
                                                                                   19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.454 Page 9 of 13


 1 describes various barriers that affect him when he stays at hotels, such as lack of
2     accessible routes to and from entrances, accessible routes inside facilities, accessible
 3 parking, accessible bathing facilities, handrails and support, accessible pools, accessible
4     elevators, wide enough doorways, and accessible service counters. (Doc. No. 14 at 8.)
 5    Once again, Plaintiff"does not even attempt to relate the alleged violations to his
 6    disability." Chapman, 631 F.3d at 955. Accordingly, Plaintiff cannot maintain standing
 7 to bring the lawsuit on this bare procedural allegation.
 8                                         (c) Injunctive Relief
 9          A plaintiff seeking injunctive relief must also show that there is a "real and
10    immediate threat of repeated injury." Lyons, 461 U.S. at ll 1. In ADA cases, a plaintiff
11    may show a real and immediate threat of injury in two ways: (1) "he intends to return to a
12 · noncompliant accommodation and is therefore likely to reencounter a discriminatory
13    architectural barrier;" or (2) the "discriminatory architectural barriers deter him from
14    returning to a noncompliant accommodation" which he would otherwise visit in the
15    course of his regular activities. Chapman, 631 F.3d at 950. In recognizing the deterrent
16    effect and tester standing doctrines, "the Ninth Circuit did not relax the requirement that
17    the Plaintiff demonstrate real and immediate threat of repeated injury by showing a
18    legitimate intent to visit again the public accommodation in question." Gastelum, 2018
19    WL 2388047, at *6. Demonstrating "past exposure to illegal conduct" alone is not
20    sufficient to demonstrate a present case or controversy; instead, "the plaintiff must allege
21    continuing, present adverse effects stemming from the defendant's action." CREEC, 867
22    F.3d at 1098. For instance, a plaintiff may show continuing adverse effects by showing
23    that a "defendant's failure to comply with the ADA deters [him] from making use of the
24    defendant's facility." Id. But, to be deterred from making use of the defendant's facility,
25    one must have a true desire to return to the facility but for the barriers. See, e.g., D'Lil v.
26    Best Western Encino Lodge & Suites, 538 F.3d 1031, 1037-38 (9th Cir. 2008).
27          In determining whether a plaintiff has a future intent to visit the public
28    accommodation at issue, courts consider a series of factors, including: "(1) the proximity

                                                     9
                                                                                    19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.455 Page 10 of 13


 1    of the place of public accommodation to plaintiffs residence, (2) plaintiffs past
 2    patronage of defendant's business, (3) the definitiveness of plaintiffs plans to return, and
 3    (4) the plaintiffs frequency of travel near defendant." Harris v. Del Taco, Inc., 396 F.
 4    Supp. 2d 1107, 1113 (C.D. Cal. 2005). Courts are to make a case-by-case determination,
 5    in light of all the evidence. See CREEC, 867 F .3d at 1100. ·
 6             Defendant argues that "Plaintiff fails to demonstrate, concrete plans to stay at the
 7     [Defendant's Inn] in the future .... " (See generally Doc. Nos. 13 and 15.) The Court
 8    agrees. Plaintiff has never stayed at the Inn. In fact, he has only visited the Defendant's
 9    website. Although Plaintiff likes to travel to San Diego for pleasure, and other times for
10    litigation purposes and hearings, there is insufficient evidence that he actually stays in
11    hotels of the same caliber as Defendant's property for any of those purposes. (Doc. No.
12     14-1   ,r,r 16-20.)   And, although Plaintiff avows that he wants to visit "Defendant's Hotel"
13    overnight given its reputation as a luxurious and comfortable hotel, he fails to articulate
14     any specific plan to return or explain why he is likely to want to stay at or visit
15    Defendant's hotel in the future with any specific detail. Id. Plaintiffs suggestion that he
16    would like to "visit" and "stay overnight" is anything but specific about that time. 11
17     (Doc. No. 14 at 11.) Absent a showing of specific plans or that he likely would visit
18    Defendant's Inn, Plaintiff has not demonstrated a real and immediate threat of repeated
19     injury. See Gastelum, 2018 WL 2388047 at *7. Accordingly, Plaintiff does not have
20     standing to pursue this ADA claim.
21    ///
22
23
24     11
             "Plaintiff would like to return to the Website and visit Defendant's Hotel overnight
25     given its reputation as a luxurious and comfortable hotel. He plans to stay overnight at
       the Hotel with his fiance and they will be driving the wheelchair accessible van she
26
       requires to travel via automobile (she uses a power wheelchair that deploys via ramp
27     from her van). Plaintiff also plans to use his Rollator walker to ambulate when he visits
       the Hotel, since he has been using it more frequently recently due to worsening stenosis
28     symptoms and corresponding difficulty in mobility." (Doc. No. 14 at 11.)

                                                        10
                                                                                     l 9-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.456 Page 11 of 13


 1           2. Reservation System
2            Plaintiffs also alleges that Defendant's website reservation system reserves
3     accessible rooms differently than non-accessible rooms. Specifically, Plaintiff alleges
4 that "[t]he ... online reservation system prevented me [sic] mak[ing] a reservation for a
5 room designated as 'accessible' (regardless of inadequate descriptions of how a room is
 6 accessible) because it required an extra step to make a 'special request' before I could
 7 make a reservation." 12 (Doc. No. 1-2 ~ 21(±).) However, he provides little explanation of
 8 this purported difference other than asserting that the reservation system requires a
 9 special request be submitted. As with his other website-related claim, Plaintiffs vague
10    assertion is insufficient. Therefore, the Court finds that it lacks standing over Plaintiffs
11    second ADA allegation as well. Accordingly, the Court GRANTS summary judgment as
12    to Plaintiffs ADA claim.
13    B. State Law Claim - Unruh Act
14           .Defendant also moves for summary judgment on Plaintiffs damages claim under
15. the Unruh Act. (Doc. No. 16 at 8.) Because the Court grants summary judgment on
16 Plaintiffs ADA claim, the only remaining issue is whether the Court may exercise
17     supplemental jurisdiction over the pendent state law claim.
18           The Court has supplemental jurisdiction "over all other claims that are so related to
19     claims in the action within such original jurisdiction that they form part of the same case
20     or controversy." 28 U.S.C. § 1367(a). The ADA and state law claims share a common
21     nucleus of operative fact and are "part of the same case or controversy"; both use
22     identical factual allegations and violations of the _ADA to constitute violations of the
23
24
       12
25            When attempting to make a reservation, Plaintiff found that the Website treated the
       accessible rooms as a special request and not as a room type that can be reserved as
26     can other rooms with the following special request options: "Handicapped Accessible
27     Room" and "Handicapped Accessible Room w/ Rollin Shower"; however, the
       information provided lacks specificity and does not provide sufficient detail for
28     Plaintiff to determine whether the Subject Property will meet his accessibility needs.
                                                     11
                                                                                   l 9-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.457 Page 12 of 13


 1 parallel Unruh Act. Nevertheless, once the Court acquires supplemental jurisdiction, it
2     may decline to exercise it if:
3            (1) the claim raises a novel or complex issue of state law;
4            (2) the claim substantially predominates over the claim or claims over which the
5            district court has original jurisdiction;
 6           (3) the district court has dismissed all claims over which it has original jurisdiction;
 7           or
 8           (4) in exceptional circumstances, there are other compelling reasons for declining
 9           jurisdiction.
10    28 U.S.C. § 1367(c).
11           The decision to retain jurisdiction over state law claims is within the district court's
12    discretion, weighing factors such as economy, convenience, fairness, and comity. Brady
13    v. Brown, 51 F.3d 810,816 (9th Cir. 1995).
14           Here, the Court granted summary judgment on the ADA claim, the only claim over
15    which it has original jurisdiction. "[I]n the usual case in which federal-law claims are
16     eliminated before trial, the balance of factors ... will point toward declining to exercise
17 jurisdiction over the remaining state-law claims." Carnegie-Mellon Univ. v. Cohill, 484
18    U.S. 343,350 n.7 (1988).
19           Thus, the Court declines to exercise supplemental jurisdiction over the state law
20     Unruh Act claim, as it has "dismissed all claims over which it has original jurisdiction."
21     28 U.S.C. § 1367(c)(l); see, e.g., Oliver, 654 F.3d at 910 (finding that the district court
22     did not abuse its discretion in dismissing state law claims under the UCRA and CDP A
23     after losing original jurisdiction over ADA claim); see also Rodgers v. Chevys
24     Restaurants, LLC, No. C13-03923 HRL, 2015 WL 909763, at *4 (N.D. Cal. Feb. 24,
25     2015) ("In a Title III ADA action, a district court may properly decline supplemental
26 jurisdiction over related state"law access claims once the ADA claim has been
27     dismissed."). Since the Court is declining supplemental jurisdiction, we are required to
28     REMAND the Unruh Act claim back to the Superior Court.

                                                         12
                                                                                    19-cv-00665-BEN-NLS
     Case 3:19-cv-00665-BEN-NLS Document 22 Filed 07/23/20 PageID.458 Page 13 of 13


 1                                       IV. CONCLUSION
 2          For the aforementioned reasons, the Court GRANTS Defendant's Motion for
 3     Summary Judgment as to Plaintiff's federal ADA claim. The Court DECLINES to
 4    retain supplemental jurisdiction over Plaintiff's State law Unruh Act claim and
 5    accordingly REMANDS this action to the San Diego County Superior Court.
 6          IT IS SO ORDERED.
 7

 8    Dated: J u l y ~
 9

10
11
12

13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

                                                  13

                                                                              l 9-cv-00665-BEN-NLS
